 519311 NLRB No. 57OWENS-BROCKWAY PLASTIC PRODUCTS1303 NLRB 386.2All dates are in 1989, unless otherwise noted.Owens-Brockway Plastic Products, Inc. and Inter-national Chemical Workers Union, AFL±CIO,
Local No. 728. Case 9±CA±26872May 28, 1993DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
OVIATTOn June 15, 1990, Administrative Law Judge DavidL. Evans issued the attached decision. The Respondent
filed exceptions and a supporting brief.On June 14, 1991, the National Labor RelationsBoard issued Dubuque Packing Co.,1in which it an-nounced a new test for analyzing the issue presented
in this case: whether an employer's decision to relocate
unit work is a mandatory subject of bargaining. On
September 30, 1991, the Board afforded the parties in
this case an opportunity to submit statements of posi-
tion in light of the Board's decision in Dubuque Pack-ing. The Respondent, the General Counsel, and theCharging Party filed position statements.Thereafter, on December 31, 1991, the Board re-manded this proceeding to Judge Evans to reopen the
record for the limited purpose of receiving evidence, in
light of the test articulated in Dubuque Packing anddiscussed infra, concerning whether the Union could
have offered concessions that could have changed the
Respondent's decision to relocate unit work.On April 21, 1992, Judge Evans issued the attachedsupplemental decision. The Respondent filed excep-
tions and a supporting brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision, supplementaldecision, and the record in light of the exceptions and
briefs and has decided to affirm the judge's rulings,
findings, and conclusions as set forth below and to
adopt the recommended Order.I. INTRODUCTIONThe single issue presented in this case is whether theRespondent violated Section 8(a)(5) and (1) of the Act
by refusing to bargain with the Union concerning the
decision to close its Jeffersonville, Indiana manufac-
turing plant and permanently relocate to its other plants
work previously performed at Jeffersonville. We find,
under the test set forth in Dubuque Packing, that theRespondent did so violate the Act.II. FACTUALBACKGROUND
The Respondent owns 26 manufacturing plants en-gaged in the production of plastic containers and bot-tles. The Respondent was formed as the result of amerger in April 1988 of Brockway Plastics, Inc.,
which owned 9 plastic bottle plants including the Jef-
fersonville plant, and Owens-Illinois Corporation,
which owned 17 plastic bottle plants. The Respondent
is an incorporated division of Owens-Illinois Corpora-
tion (Owens-Illinois).The Union has been the collective-bargaining rep-resentative of the production and maintenance employ-
ees at the Jeffersonville plant since it opened in 1962.
When the April 1988 merger occurred, the Respondent
assumed the collective-bargaining agreement effective
from July 19, 1985, to July 18, 1988. On July 19,
1988, the parties signed a 1-year extension of that con-
tract.The Jeffersonville plant operates principally as an``overflow'' facility for the Respondent's other manu-
facturing plants. Thus, Jeffersonville fills manufac-
turing orders that exceed the capacity of the Respond-
ent's other plants. Despite its status as principally an
overflow plant, in early January 1989,2the Respondentwas preparing to bid on an account that could be per-
formed by the Jeffersonville plant. The Jeffersonville
plant had recently lost a bid on another account. The
failure to secure the latter account and the desire to bid
successfully on the former account spurred Dale Leidy,
vice president in charge of manufacturing and engi-
neering for the plastic products division of Owens-Illi-
nois, to meet with the Jeffersonville employees and the
Union's business committee concerning Jeffersonville's
competitive position. Leidy explained that competition
was fierce, production costs were high at Jefferson-
ville, and that corporatewide cost-cutting measures
were being taken. Leidy further explained that the Re-
spondent could be more aggressive in the bid for the
upcoming contract if ``there's reason to believe that we
can lower our costs.''A. The Respondent Informs the Union of the Needfor Concessions at JeffersonvilleOn January 5, the Respondent requested to meetwith the Union concerning contract language, wages,
and benefits. The Union agreed, although the parties'
contract did not expire until July 19. Accordingly, the
parties met on January 10, February 28, and March 9,
in what were deemed ``informational meetings.''At the January 10 meeting, the Respondent pre-sented the Union with a document outlining the steps
needed ``to improve the competitive situation of the
Jeffersonville business.'' The document in part pro-
vided: ``Revision in the wage rate schedule that will
provide for labor costs that are more in line with the
marketplace competition.'' The Respondent addition-
ally presented various proposed contract modifications, 520DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3There is no complaint allegation that the Respondent unlawfullyrefused to engage in effects bargaining.4The judge inadvertently stated at sec. II,A,3, par. 10 of his deci-sion that Leidy testified that the decision to close Jeffersonville was
made on July 28.including a wage reduction proposal and restrictions onthe use of seniority rules. The Respondent also pre-
sented the Union with a chart showing that the wage
rates at Jeffersonville were much higher than that of
the Respondent's other plants. Indeed, the Jefferson-
ville plant had the highest average hourly wage rate of
all the Respondent's manufacturing facilities.The Respondent repeated its need for concessions atthe February 28 informational session. At the March 9
informational meeting, the Respondent presented the
Union with a document showing that the production
costs at Jeffersonville were higher than that of its com-
petitors in the industry. The document concludes:8% GROSSPROFIT
, 1% NETPROFITBASEDONCUR
-RENTJEFFERSONVILLECOSTSCONCLUSION
ÐWECANNOTCOMPETEONTHISBUSINESS
The judge found that the Respondent emphasized tothe Union at the informational meetings that conces-
sions were necessary for the Jeffersonville plant to re-
main viable. The judge found further that the Respond-
ent informed the Union that it could not guarantee that
Jeffersonville would remain open even if concessions
were granted, although it had no intention of closing
the plant.B. The Formal Contract NegotiationsOn June 21, the parties met for formal negotiationsof a contract to succeed the contract due to expire July
19. The Union proposed a substantial wage increase. It
is uncontested that the Respondent's negotiators were
very upset at the Union's failure to respond to the re-
quest for concessions emphasized by the Respondent
throughout the informal negotiation period.The parties met again on July 10, 11, and 17. Atthese sessions, the Respondent continued to demand
concessions regarding wages and the seniority provi-
sions of the collective-bargaining agreement. The
Union refused to agree to concessions and continued
its demand for a wage increase.On July 18, the Respondent presented its final pro-posal, which called for dropping of the demands of
both the Union and the Respondent, a 2-percent (40
hours' pay) lump-sum payment to all unit employees,
and a 1-year extension of the expiring contract. The
Union accepted the proposal, and the contract imme-
diately went into effect.C. The Respondent Closes the Jeffersonville Plantand Relocates Its OperationsOn August 29, Leidy announced to the Jeffersonvillein-plant union committee that the plant would close ef-
fective October 28. Leidy, reading from a prepared
statement, announced that ``[t]he decision to perma-
nently close this plant was based on a general weak-
ening of customer orders in the Midwest coupled withthe anticipation of major customer conversions to ma-terials that will transfer significant orders to our com-
petitors in other geographic markets.''On August 30, the Union requested bargaining withthe Respondent over the decision to close and its ef-
fects. The Respondent declined to bargain concerning
the decision to close, but agreed to effects bargaining.3The Respondent also notified the Union that the deci-
sion to close Jeffersonville did not turn on labor costs,
and that the decision to close the plant was made on
August 27.4The Jeffersonville plant ceased production in earlySeptember. The plant closed in late October. The Jef-
fersonville plant had 10 manufacturing machines; fol-
lowing closure, 4 machines were transferred to the Re-
spondent's Louisville, Kentucky plant; 2 to its Flor-
ence, Kentucky plant; 2 to its Harrisonburg, Virginia
plant; and 2 to the Respondent's research facility in
Toledo, Ohio. Production orders that formerly were
filled at Jeffersonville were after its closure filled at
the Respondent's plants in Louisville and Florence,
Kentucky, and Chicago and Vandalia, Illinois.III. DISCUSSIONAt the outset, we reject the Respondent's contentionthat its decision with respect to the Jeffersonville plant
was exempt from mandatory bargaining under FirstNational Maintenance Corp. v. NLRB, 452 U.S. 666(1981). It is undisputed that the Respondent did notdecide to terminate all the production that occurred at
the Jeffersonville plant, but rather decided to transfer
work to different locations where it would be per-
formed by other employees. Accordingly, we find that
the Respondent's decision is properly classified as a
relocation decision governed by our Dubuque Packingdecision, rather than a partial closing decision gov-
erned by the Supreme Court's First National Mainte-nance decision.In Dubuque Packing, we announced the followingtest for determining whether an employer's relocation
decision is a mandatory subject of bargaining:Initially, the burden is on the General Counsel toestablish that the employer's decision involved a
relocation of unit work unaccompanied by a basic
change in the nature of the employer's operation.
If the General Counsel successfully carries his
burden in this regard, he will have established
prima facie that the employer's relocation deci-
sion is a mandatory subject of bargaining. At this
juncture, the employer may produce evidence re-
butting the prima facie case by establishing that 521OWENS-BROCKWAY PLASTIC PRODUCTS5Thus, we do not decide today that a plant relocation comingsome 18 months after a significant merger or consolidation can
never be viewed as part of that merger or consolidation.6We note that the Respondent also evaluated three of its otherproduction facilitiesÐLouisville, Florence, and VandaliaÐat the
time it evaluated the Jeffersonville facility in June. None of theseContinuedthe work performed at the new location varies sig-nificantly from the work performed at the former
plant, establishing that the work performed at the
former plant is to be discontinued entirely and not
moved to the new location, or establishing that
the employer's decision involves a change in the
scope and direction of the enterprise. Alter-
natively, the employer may proffer a defense to
show by a preponderance of the evidence: (1) that
labor costs (direct and/or indirect) were not a fac-
tor in the decision or (2) that even if labor costswere a factor in the decision, the union could not
have offered labor cost concessions that could
have changed the employer's decision to relocate.Id. at 391.Citing, inter alia, the 1988 merger betweenBrockway Plastics, Inc. and Owens-Illinois, the Re-
spondent argues that the General Counsel did not sat-
isfy his initial burden under Dubuque Packing of es-tablishing that the Respondent's relocation decision
was ``unaccompanied by a basic change in the nature
of the employer's operation.'' We disagree. The Gen-
eral Counsel has shown that the Respondent's decision
to close the Jeffersonville plant and relocate the work
performed there was a separate and distinct company
decision that did not alter the basic nature of the Re-
spondent's operation as a manufacturer of plastic bot-
tles and containers. The General Counsel has therefore
established a prima facie case that the decision in-
volved here is a mandatory subject of bargaining giv-
ing rise to an obligation to bargain.Under Dubuque Packing, the burden now shifts tothe Respondent to produce evidence rebutting the Gen-
eral Counsel's prima facie case by establishing, inter
alia, that its decision to relocate unit work involved a
change in the scope and direction of the Respondent's
enterprise. Alternatively, the Respondent may proffer a
defense to show by a preponderance of the evidence
that (1) labor costs were not a factor in the decision
to relocate or (2) that even if labor costs were a factor,
the Union could not have offered labor cost conces-
sions that could have changed the decision to relocate.
The Respondent alleges a change in scope and direc-
tion of its enterprise, as well as a defense based on
labor costs. We shall consider each of these conten-
tions in turn.A. Did the Decision to Relocate Unit WorkInvolve a Change in the Scope and Direction ofthe Respondent's Enterprise?The Respondent first argues that its decision to relo-cate unit work away from the Jeffersonville plant was
part of a corporatewide consolidation or reorganization
plan resulting from the Brockway-Owens-Illinois
merger in April 1988. The Respondent accordinglycontends that its consolidation or reorganization planÐassertedly encompassing the relocation of unit work
away from the Jeffersonville plant and the resulting
closure of that plantÐestablishes a change in the scope
and direction of its enterprise sufficient to rebut the
General Counsel's prima facie case under DubuquePacking. We disagree. We have carefully reviewed theevidence presented by the Respondent and find that the
Respondent has not shown that it formulated a consoli-
dation plan that called for the relocation of unit work
away from the Jeffersonville plant.5The Respondent did not introduce any evidence toshow that prior to, or at the time of, the April 1988
merger its directors or managers contemplated a con-
solidation of production facilities of the type the Re-
spondent now alleges is exemplified by the transfer of
unit work away from Jeffersonville and the resulting
closure of that plant. Indeed, the record reveals that
Dale Leidy, vice president in charge of manufacturing
and engineering for the Owens-Illinois plastic products
division, turned his attention to an evaluation of the
productivity of the various plants for the first time in
late 1988 or early 1989Ðmany months after the merg-
er occurred. Although Leidy described this evaluation
as the second part of his ``strategy'' to accommodate
the new facilities obtained in the merger, the Respond-
ent never established even that this ``strategy'' was
part of a corporatewide plan to consolidate operations
arising from the merger.The evidence presented by the Respondent does notestablish that, as a result of his evaluation, Leidy made
a determinationÐcontingent, tentative, or otherwiseÐ
to relocate work away from the Jeffersonville plant and
to close it, or to take similar relocation action resulting
in closure at any other plant, as part of a
corporatewide reorganization plan. On the contrary, in
June 1989, Leidy led a working group which evaluated
the performance of the Jeffersonville facility and rec-
ommended to ``CONTINUETOOPERATEJEFFERSON
-VILLEATLEASTTHROUGH
1989.'' That recommenda-tion recognized that labor costs at Jeffersonville were
high and proposed seeking a reduction in them, but the
recommendation did not make the continued operation
of the plant ``ATLEASTTHROUGH
1989'' contingent onany later event, much less on a reorganization plan. In-
deed, the June recommendation does not even mention
the existence of any consolidation or reorganization
plan nor that such a plan might result in a subsequent
decision to relocate unit work away from Jeffersonville
and to close that plant.6 522DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
three evaluations mentions the existence of a corporatewide reorga-nization plan.7The Respondent identified these fixed costs as the building lease,insurance, taxes, and depreciation.Nor has the Respondent shown that the decision atissue otherwise involved a change in the scope and di-
rection of the enterprise. No doubt a work relocation
decision may be so substantial that it can be termed a
change in the scope and direction of the business. But
there also may be work reassignment decisions that re-
sult in relatively insignificant changes in a company's
operations. See, e.g., Holmes & Narver, 309 NLRB146 (1992). The Respondent here has presented evi-
dence which at best establishes a decision of the latter
variety. The Jeffersonville plant was the only plant of
26 that was closed during the first 2 years after the
merger. The machines at Jeffersonville were not sold,
but were transferred to other plants in September-Octo-
ber 1989. The Respondent did not introduce evidence
to show that it intended those machines to remain idle
but rather the record suggests that the Respondent in-
tended to utilize those machines for production at its
other plants. The Respondent did not change its meth-
od of production; the type of extrusion blow molding
machine used at Jeffersonville continued to be used at
its production facilities elsewhere. It continued to man-
ufacture at other plants the same type of products it
had produced at Jeffersonville.We thus find that the Respondent has failed topresent evidence establishing that its decision to relo-
cate work away from Jeffersonville in August 1989
was a planned result of the merger, or that the reloca-
tion decision otherwise involved a change in the scope
and direction of its enterprise.B. The Respondent's Labor Cost DefenseWe reject, as did the judge, the Respondent's con-tention that labor costs were not a factor in its decision
to relocate the bargaining unit work performed at the
Jeffersonville plant. Commencing with the informal ne-
gotiating session in January and continuing through the
formal contract negotiations in mid-JulyÐapproxi-
mately 1 month prior to the decision to close Jef-
fersonvilleÐthe Respondent underscored the need for
wage concessions in order for the Jeffersonville plant
to remain viable. The Respondent's emphasis on wage
concessions is well documented in the judge's decision
and highlighted in the factual background section of
this decision. Indeed, the Respondent described the
Jeffersonville plant, in an internal memorandum dated
June 23 entitled, ``Jeffersonville Negotiations Update,''
as ``an operation whose future is extremely uncertain
without concessionary demands made by the company
being met.'' The Respondent's persistent course of
conduct prior to closure stressing the need for wage
concessions at Jeffersonville compels the conclusion
that labor costs were a factor in its decision to relocate
the Jeffersonville operations.The Respondent further contends that even assumingthat labor costs were a factor in its decision, the Union
could not have offered labor cost concessions that
could have changed the Respondent's decision to relo-
cate, because there was insufficient business at the Jef-
fersonville plant to cover that plant's operating costs.
As the Respondent argues in its brief, ``even if the
Union had agreed to work for minimum wage, [the]
Respondent still would have been forced to close the
plant because it did not have sufficient business to
cover its fixed costs.''7In support of this argument, the Respondent pre-sented monthly production charts for its manufacturing
plants assertedly showing that only 2 of the 10 ma-
chines at Jeffersonville were in operation at the time
the decision to relocate was made in late August. Vice
President Leidy testified that six machines need to be
in operation at Jeffersonville for that plant to operate
at a profit. The Respondent accordingly argues that
due to the decline in its business at JeffersonvilleÐto
well below the level necessary even to meet its fixed
costsÐthe Union could not have offered any labor cost
concessions that could have changed the decision to re-
locate.The Respondent further submits that its merger in1988 and concomitant expansion to 26 plants caused a
significant decrease in production at the Jeffersonville
plant. Following the merger, many accounts formerly
manufactured at Jeffersonville were transferred to
newly acquired plants located closer to the Respond-
ent's customers. This permitted the Respondent to pro-
vide better customer service, and to decrease freight
and delivery costs which are customarily paid by the
customer in the Respondent's industry. For example,
the Respondent transferred its substantial Jergens ac-
count from Jeffersonville to its Cincinnati plant begin-
ning in January 1989, because Jergens is located in
Cincinnati. The Respondent submitted documentary
evidence demonstrating such interplant transfers which
occurred following the April 1988 merger, much of it
transferring work away from Jeffersonville.We have carefully reviewed the documentary evi-dence submitted by the Respondent to support its con-tention that any amount of labor cost concessions of-
fered by the Union could not have changed its decision
to relocate work away from Jeffersonville. As set forth
below, we find that a preponderance of the evidence
does not support the Respondent's principal contention
that, at the time the relocation decision was made, its
business at the Jeffersonville plant was substantially
less than that necessary to cover the fixed costs of op-
erating the plant, and far less than that necessary to
operate at a profit. We accordingly conclude below
that the Respondent has not satisfied its burden under 523OWENS-BROCKWAY PLASTIC PRODUCTS8We agree with the judge that Leidy's testimony that there wasinsufficient business at Jeffersonville to operate the plant profitably
does not, standing alone, suffice to meet the Respondent's burden
under Dubuque Packing concerning the issue of labor cost conces-sions. See 303 NLRB at 393. Our inquiry here focuses on whether
the documentary evidence submitted by the Respondent in fact sup-
ports Leidy's testimony. We accordingly need not adopt the judge's
characterization of Leidy's testimony as false and misleading, but
rather determine whether it is supported by the record evidence as
a whole.9The 12 charts are dated January 25, February 13, March 10,April 18, May 11, June 16, July 14, August 28, September 15, Octo-
ber 16, November 10, and December 11.10Leidy's testimony also indicates that he remained in contactwith the Respondent's negotiating team during the contract negotia-
tions.11As previously noted, the Respondent informed the Union thatthe decision to close was made on August 27. Leidy testified that
the decision was made on August 28. This discrepancy does not af-
fect the result.Dubuque Packing of showing that the Union herecould not have offered labor cost concessions that
could have changed the Employer's decision to relo-
cate the bargaining unit work performed at Jefferson-
ville.8We focus initially on the Respondent's monthly pro-duction charts for its manufacturing plants, along with
the Respondent's other internal memoranda docu-
menting its own evaluation of the forecast for the Jef-
fersonville plant during 1989. The Respondent sub-
mitted 12 production charts, one dated for each month
of calendar year 1989.9Each chart shows the numberof manufacturing machines in place at each of the Re-
spondent's plants, the number of machines in use at
each plant that month, and the number of machines
projected to be in use the following month.The charts dated January through June show all 10of the Jeffersonville manufacturing machines in oper-
ation during that time period. The chart dated June 16
projects seven machines to be in operation the fol-
lowing month.By memorandum dated May 16 and entitled, ``Jef-fersonville Review,'' Leidy notified his colleagues that
a meeting would be held on June 14to review where we are in plant performance,present plant loading, potential plant loading, etc.
We need to understand, from a business point of
view, where we are before union negotiations start
.... 
The agenda [on June 14] will include: 1.Plant performance year to date .... 3. 
Businessoutlook for second half .... 5. 
Recommenda-tion-shutdown or extend [contract at Jefferson-
ville].At the June 14 meeting, Leidy's working group re-viewed a document dated June 13 entitled, ``CONTINUETOOPERATEJEFFERSONVILLE
?'' The document listedvarious advantages and disadvantages and concluded
with the recommendation, as discussed supra, ``CON-TINUETOOPERATEJEFFERSONVILLEATLEAST
THROUGH1989.'' The working group additionally con-sidered a document showing that the Jeffersonvilleplant had earned a year-to-date profit in 1989. Thedocument provides:GROSS PROFITYTD dollars$920M

YTD %17.6%
Thus, the working group headed by Leidy was rec-ommending as of June 14 continued operation of the
Jeffersonville plant at least through 1989. The rec-
ommendation did not intimate that there was a signifi-
cant danger that Jeffersonville would slide to the point
that it would become unprofitable to run the plant only
2 months later. Leidy testified that at the conclusion of
the June 14 meeting he transmitted the recommenda-
tion of his working group to the Respondent's negoti-
ating team at Jeffersonville.10The monthly production chart dated July 14 showseight machines in operation at Jeffersonville, with six
machines projected to be in operation the following
month. The Respondent proposed its 1-year contract
extension on July 18, which the Union accepted imme-
diately. The Respondent's extension of the contract for
1 year on July 18, its internal document showing eightmachines in operation in July and six projected in Au-
gust, and the recommendation of Leidy's working
group are persuasive evidence that as of July 18 the
Respondent believed there was sufficient work to keep
Jeffersonville in operation.Leidy further testified that he was involved in thedecision to close Jeffersonville. The Respondent con-
ducted its annual facilities operation review at a cor-
porate retreat on August 14±16. At that meeting, Leidy
testified that his superior, Scott Trimble, asked him,
``[W]hat do you think we ought to do at Jefferson-
ville.'' Leidy replied that ``it looked very bleak, but
that he didn't want to give up, and wanted sales to
take one more shot at looking at potential business [for
Jeffersonville].'' Leidy and Trimble thereafter went on
a business trip to Japan. On their return, a meeting was
held on August 28 at which Trimble and Leidy were
told that no additional business had been found for Jef-
fersonville.11The closure announcement was made onAugust 29.Leidy testified, and the Respondent stresses in itsbrief, that at the time the decision was made on Au-
gust 27 or 28 to relocate the remaining work at Jef-
fersonville, only two machines were in operation at
JeffersonvilleÐsubstantially less than the six machines 524DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
12We note that Leidy testified that in August 1989 Jeffersonvillewas still profitable for the year.13The following exchange took place during Leidy's cross-exam-ination:Q. So that [``CM'' on the monthly production charts] wouldstand for the number of machines scheduled to be running for
that month?A. Yes. However, normally, these are run a month behind,butÐokay. Go ahead.Q. Well, would thisÐthis dated August 28, is this the onethatÐthe ``CM'' then would be for the number of machines op-
erating during the month of August, is that correct?A. I think this may well have been the number of machinesrunning in July.Q. Are you certain of that?
A. That would be my guess, because the one in SeptemberÐthese are made for our operations review. And our operations re-
view for the month of July would come in August.And so they're made out with the monthÐthe next monthhere would actually, I believe, be August.Q. So, ``NM'' would beÐso, this is a document prepared onAugust 28. And you're saying next month would be August 1
through AugustÐthe end of August, 1989; is that what you're
saying?A. I believe that is correct. I have notÐI think that's correct.
Q. Are you just guessing?A. ThisÐgoing back in my memory, looking through theÐlooking through the numbers, this doesn't agree with my recol-
lection of what the situation was.14Numerous other contradictions may be obtained by comparingthe Respondent's citation to its production figures at 14 and 29 of
its brief and its monthly production charts.15We note the Respondent's contention that production at Jef-fersonville decreased due to the Respondent's transfer of work to its
plants more closely located to its customers. The Respondent has
failed to specifically identify, however, any such transfer that can ac-
count for the precipitous fall in work at Jeffersonville during the crit-
ical period between July and August. (As noted, the Respondent
identifies solely the loss of the Colgate account.) We observe that,
according to the R. Exhs. 23(a) and (b), the transfer of the large
Jergens account from Jeffersonville to Cincinnati was accomplished
by June.necessary to operate Jeffersonville at a profit.12In con-trast, the Respondent's monthly production chart dated
August 28 shows six machines in operation at Jef-
fersonville.Two troublesome ambiguities are presented by theRespondent's evidence. First, there is the contradiction
just noted regarding the number of machines actually
in operation at the time the decision to close was
made. Second, the Respondent has not identified what
business was lost at Jeffersonville between July 18Ð
when Jeffersonville was operating eight machines and
the Respondent entered into a 1-year contract exten-
sionÐand less than 1 month later on August 14 or 15
when Leidy told his supervisor that the situation at Jef-
fersonville was ``bleak,'' resulting in the subsequent
decision on August 27 or 28 to relocate unit work
away from the Jeffersonville plant and to close the
plant.The Respondent attempts to explain the first ambi-guity by stating that the monthly production charts
refer to the production at the Respondent's plants dur-
ing the prior month. Thus, the Respondent argues thatthe chart dated September 15, showing two machines
in operation at Jeffersonville, actually refers to the sit-
uation in August at the time the decision to close was
made. Under this theory, the Respondent cautions that
its chart dated August 28 refers to its production for
the month of July.The Respondent failed to explain this critical aspectof the production charts when it introduced them into
evidence at the initial hearing. Rather, Leidy testi-
fiedÐin equivocal termsÐto the retroactivity of thecharts at the supplemental hearing.13In any event, theRespondent's initial brief submitted to the Board inthis case on July 31, 1990Ðbefore Leidy's testimony
at the supplemental hearing on March 16, 1992Ðre-
peatedly cites to the monthly production charts as re-
ferring to production as of the date of the chartÐnot
as of the prior month.For example, the Respondent states at 14 of its briefthat ``[i]n May 1989, Respondent was utilizing 99%
percent of its shuttle machines (90 out of 91) ....''
Indeed, the Respondent's monthly chart dated May 11,
1989, confirms that 90 out of 91 shuttle machines were
in use in May, and 99 percent of shuttle capacity was
in use. Under the Respondent's theory, however, it
should have cited the June 16, 1989 report to reflect
production in May. Contrary to the Respondent's con-
tentions in its brief regarding May production at Jef-
fersonville, the June 16 report shows 87 of 91 ma-
chines in use, and 96-percent capacity.14These con-tradictions seriously erode the probative value of the
Respondent's documentary and testimonial evidence.Nor has the Respondent adequately explained whatloss of business caused production at Jeffersonville to
plunge from eight machines as of the contract renewal
on July 18Ðor even six machines under the Respond-
ent's retroactivity theoryÐto allegedly two machines 1
month later. The Respondent has identified only its no-
tification in August that it would be losing its large
Colgate account 1 year hence. (The Colgate account
was primarily filled at the Respondent's Louisville
plant but also provided overflow work for Jefferson-
ville.) The Respondent plainly acknowledges that it
knew in August it would maintain the Colgate account
for 1 full year, and in fact did so. Accordingly, the
loss of the Colgate account does not and cannot ac-
count for the decrease in business at Jeffersonville al-
leged by the Respondent between July and August, be-
cause the Colgate business was not lost until one full
year later. We are thus unable to identify any loss of
business in the critical period between July and August
to counter the Respondent's own internal recommenda-
tion as of June 14 to ``CONTINUETOOPERATEJEF
-FERSONVILLEATLEASTTHROUGH
1989.''15 525OWENS-BROCKWAY PLASTIC PRODUCTS16Thus, we have fully considered (and accepted as true) the Re-spondent's evidence concerning employee layoffs and excess capac-
ity in its midwestern group. As explained above, however, that evi-
dence does not satisfy the specific requirements of the second prong
of the Dubuque Packing test.17We note that the Respondent has not suggested that the parties'bargaining history demonstrates that the Union ``consciously yielded
or clearly and unmistakably waived its interest'' with regard to bar-
gaining about work relocation. Rockwell International Corp., 260NLRB 1346, 1347 (1982).We accordingly cannot conclude based on this evi-dence that the Respondent has satisfied its burden of
showing, by a preponderance of the evidence, that
business was so poor at Jeffersonville at the time the
decision to close and relocate unit work was made that
the Respondent could not even cover its fixed costs at
Jeffersonville, and therefore that no labor cost conces-
sions could have changed its decision.The Respondent also argues that declining businessamong its group of seven midwestern plantsÐwhich
includes JeffersonvilleÐalong with the anticipated loss
of the large Colgate account necessitated the closure of
one of its midwestern plants to reduce excess capacity
in its midwestern group. The Respondent contends that
it had sound business reasons for selecting an ``over-
flow'' plant (Jeffersonville) as the plant to be closed.The Respondent's general assertions do not satisfythe specific requirements of the Dubuque Packing test.Under the second prong of Dubuque Packing, the pres-ence or absence of a bargaining obligation depends on
whether ``the union could and would offer concessions
that approximate, meet, or exceed the anticipated costs
or benefits that prompted the relocation decision.'' 303
NLRB at 391. However, despite the opportunity af-
forded it at the second hearing, the Respondent failed
to introduce any evidence indicating how much money
it expected to save from the reduction in excess capac-
ity. Having failed to establish in the record the specific
cost savings it anticipated from its decision, the Re-
spondent has failed to show that the Union could not
have offered labor cost concessions that would have
enabled the Respondent to ``approximate, meet, or ex-
ceed'' those savings.16C. The Respondent's Waiver DefenseWe also reject, as did the judge, the Respondent'scontention that the Union waived its right to bargain
over the decision to close the Jeffersonville plant and
to relocate the work performed there. It is well estab-
lished that waiver of statutory rights must be clear and
unmistakable. Metropolitan Edison Co. v. NLRB, 460U.S. 693, 708 (1983). In the circumstances of this
case, we cannot find that the Union clearly and unmis-
takably waived its right to bargain over the decision at
issue.The Respondent contends that the management-rights provision of the parties' collective-bargaining
agreement, along with language contained in the pre-
amble to the agreement, permits the Respondent unilat-
erally to close the Jeffersonville plant and to relocate
the work performed there. The Respondent accordinglyargues that the Union contractually waived its statutoryright to bargain over that subject.The management-rights clause provides, in pertinentpart:[I]t is recognized and agreed that the managementof the plant and the direction of the working
forces is vested in the Employer. Among the
rights and responsibilities which shall continue to
be vested in the Employer shall be the right to in-crease or decrease operation, the types of prod-ucts made, methods, processes, and means of pro-
duction, use and control of plant property, selec-
tion of employees for hire, price determination,
and other aspects of relationship to customers, to
establish such rules as are deemed necessary for
the proper and orderly operation of the plant, re-move or install machinery and increase or change
production equipment, introduce new and im-
proved productive methods and facilities, relieve
employees from duty because of lack of work, andto discipline or discharge employees for just cause
.... 
[Emphasis added.]The management-rights provision does not specificallyaddress the permanent transfer of production and
equipment from the Jeffersonville plant to other facili-
ties. The Respondent accordingly does not and cannot
argue that the management-rights clause explicitlygrants it unilateral authority to transfer unit work.
Rather, the Respondent's position in essence is that its
right to increase or decrease operations, remove or in-
stall machinery, and relieve employees because of lack
of work extends to and encompasses the right to close
the plant and transfer production elsewhere.The critical question is not, however, whether sucha right might reasonably be inferred from the manage-
ment-rights clause; it is whether that interpretation is
supported by ``clear and unmistakable language.'' Uni-versal Security Instruments, 250 NLRB 661, 662(1980). The language in the management-rights
clauseÐgranting the Respondent unilateral authority
with respect to increasing or decreasing operations but
without any reference to work relocationÐdoes not
meet the clear and unmistakable standard governing
the waiver of statutory rights. Johnson-Bateman Co.,295 NLRB 180, 184±185 (1989).17The preamble to the parties' agreement does notconstitute a waiver by the Union. The preamble pro-
vides:This agreement covers the employees and theplant while it and they are in the Jeffersonville 526DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
18Of course, nothing in the Act required that bargaining unit workremain at Jeffersonville. We hold only the Respondent should have
bargained with the Union to agreement on bona fide impasse. In ne-
gotiations, the Respondent might have achieved the concessions that
would have made the relocation unnecessary. Alternatively, the Re-
spondent could have lawfully implemented its decision after bar-
gaining to impasse.19We adopt in its entirety the judge's recommended remedy pro-viding for, inter alia, reinstatement of Jeffersonville employees to
positions at the Respondent's other plants where the bargaining unit
work has been relocated, and making the employees whole by pay-
ing them what they would have earned from the date of their termi-
nation to the date of the offer of reinstatement. We leave to the com-
pliance stage of these proceedings whether the closure of any of theplants to which the Jeffersonville work was relocated affects the ex-
tent of employee reinstatement and backpay rights under the terms
of the remedy in this case.1All dates are in 1989 unless otherwise indicated.area. This means that if the plant should closedown and reopen in this same area, the Agree-
ment would continue to be effective as to the new
plant.The provision's thrust is that if the Jeffersonville plantshould close down and reopen in the same vicinity, the
parties' contract would continue to apply. Although the
provision indeed refers to plant removal, there is noth-
ing in the clause that affirmatively authorizes the Re-
spondent to transfer bargaining unit work outside the
unit. A generally worded contractual provision will not
be construed as a waiver of statutory bargaining rights.
See Dubuque Packing, supra at 397.The Respondent additionally contends that waiver isestablished by the Union's failure to object to transfers
of work from the Jeffersonville plant prior to the sum-
mer of 1989. However, the Union's failure to file a
grievance claiming that work transfers violated the
contract is not tantamount to an acknowledgement that
the contract authorized the Respondent to act unilater-
ally. See Dubuque Packing, supra at 397±398. Further-more, with respect to the Union's alleged failure to re-
quest bargaining over prior work transfers, the Board
has held that ``[a] union's acquiescence in previous
unilateral changes does not operate as a waiver of its
right to bargain over such changes for all time.''
Owens-Corning Fiberglass, 282 NLRB 609 (1987);Dubuque Packing, supra at 397.IV. CONCLUSIONFor all the foregoing reasons, we find that the Gen-eral Counsel has established a prima facie case that the
decision to close the Jeffersonville plant and perma-
nently relocate its work to other plants was a manda-
tory subject of bargaining and that the Respondent has
failed to rebut it or proffer a defense supported by a
preponderance of the evidence. Accordingly, we con-
clude that the Respondent's refusal to bargain over the
decision violated Section 8(a)(5) and (1) of the Act.18ORDER19The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge andorders that the Respondent, Owens-Brockway PlasticProducts, Inc., Jeffersonville, Indiana, its officers,
agents, successors, and assigns, shall take the action
set forth in the Order.David L. Ness, Esq., for the General Counsel.R. Jeffrey Bixler and Mark E. Curry, Esqs., of Toledo, Ohio,for the Respondent.Alton Priddy, Esq., of Louisville, Kentucky, for the ChargingParty.DECISIONSTATEMENTOFTHE
CASEDAVIDL. EVANS, Administrative Law Judge. This matterunder the National Labor Relations Act (the Act) was tried
before me on February 27 and 28, 1990, in Louisville, Ken-
tucky. The charge against Owens-Brockway Plastic Products,
Inc. (the Respondent) was filed on October 6, 1989,1byInternational Chemical Workers Union, AFL±CIO, Local No.
728 (the Union). The complaint issued on December 5 alleg-
ing that, in violation of Section 8(a)(5) of the Act, the Re-
spondent failed and refused to negotiate with the Union ``re-
garding its decision to close [its] Jeffersonville, Indiana facil-
ity and to relocate the operations at said facility to other fa-
cilities of Respondent.'' Respondent duly filed an answer ad-
mitting jurisdiction but denying the commission of any unfair
labor practices.On the entire record, and my observation of the demeanorof the witnesses, and after considering the briefs filed by the
parties, I make the followingFINDINGSOF
FACTI. JURISDICTIONDuring the 12-month period immediately preceding theissuance of the complaint, the Respondent, a corporation,
was engaged in the manufacture and sale of plastic bottles
and other containers at its Jeffersonville, Indiana facility (the
Jeffersonville plant). During that period, in the course of
business operations, the Respondent purchased and received
at its facility products, goods, and materials valued in excess
of $50,000 directly from suppliers located at points outside
Indiana. Respondent admits and I find that it is an employerengaged in commerce within the meaning of Section 2(2),
(6), and (7) of the Act and that the Union is a labor organi-
zation within the meaning of Section 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
A. Facts1. History of the Jeffersonville plantThe Jeffersonville plant was constructed in 1961, and itclosed in October 1989. During those years the plant was the
place of manufacture of plastic containers of various types, 527OWENS-BROCKWAY PLASTIC PRODUCTS2This second extension of the contract was never formally exe-cuted by the Union; however, the parties treated the agreement as
if it had been executed, and there is no issue that a binding contract
was entered on July 18, 1989.3There was no ``Section 2'' of this article.mostly bottles for the food and cosmetic industries. In June1984, Brockway Plastics, Inc. acquired nine plastic container
manufacturing plants of IMCO Division of the Ethyl Cor-
poration. One of those plants was the Jeffersonville plant and
another was a similar plant in Louisville, Kentucky (the Lou-
isville plant). The Jeffersonville and Louisville plants are
about 15 miles apart. In April 1988, Brockway Plastics, Inc.
merged with Owens-Illinois Corporation, and Respondent is
now an incorporated division of Owens-Illinois. At the time
of the merger, Owens-Illinois owned 17 plastic bottle plants,
so that there became a total of 26 such plants in the Owens-
Illinois system which had 52 total plants. The headquarters
of Owens-Illinois is in Toledo.From 1962, and continuing through the various changes inownership, the Union was the collective-bargaining rep-
resentative of the Jeffersonville plant's production and main-
tenance employees. The last multiyear contract covering the
unit employees was between the Union and Brockway Plas-
tics, Inc., effective from July 19, 1985, until July 18, 1988.
When the April 1988 merger occurred, Respondent assumed
that contract. On July 19, 1988, the parties signed a 1-year
extension of the 1985±1988 contract, including a 30-cent
across-the-board wage hourly wage increase. As detailed
infra, the parties agreed to a second 1-year extension of the
1985±1988 contract on July 18, including a 2-percent (40-
hour) ``signing bonus'' to each unit employee, but no other
changes.2The 1985±1988 contract, as twice extended, included thefollowing provision at the preamble:This agreement covers the employees and the plantwhile it and they are in the Jeffersonville area. This
means that if the plant should close down and reopen
in this same area, the Agreement would continue to be
effective as to the new plant.And, at article XIX, ``Management Rights,'' the contractprovided:Section 1. Subject to the provisions of this Agree-ment, it is recognized and agreed that the management
of the plant and the direction of the working forces is
vested in the Employer. Among the rights and respon-
sibilities which shall continue to be vested in the Em-
ployer shall be the right to increase or decrease oper-
ation [sic], the types of products made, methods, proc-
esses, and means of production, use and control of plant
property, selection of employees for hire, price deter-
mination, and other aspects of relationship to cus-
tomers, to establish such rules as are deemed necessary
for the proper and orderly operation of the plant, re-
move or install machinery and increase or change pro-
duction equipment, introduce new and improved pro-
ductive methods and facilities, relieve employees from
duty because of lack of work, and to discipline or dis-
charge employees for just cause; provided that none of
such rights shall be exercised in violation of any provi-
sion of this Agreement, and further provided that allemployees shall receive equal treatment under the ap-plication of this clause. Rights not expressly waived by
this Agreement shall be retained by the Employer. The
listing of specified rights in this Agreement is not in-
tended to be[,] nor shall they be considered restrictive
of, or a waiver of[,] any rights of the Employer not list-
ed herein, whether or not such rights have been exer-
cised by the Employer in the past.3The Jeffersonville plant reached an employment com-plement high of 300 in 1986. There was a steady atrophy,
so that at the time the plant closed in 1989, there were only
36 unit employees steadily employed.2. Negotiations preceding plant closureDale Leidy is vice president in charge of manufacturingand engineering for the Plastic Products Division of Owens-
Illinois. Leidy reports to Scott Trimble, vice president and
general manager of the division.Leidy testified that, in early January, Kraft Foods was so-liciting bids for a contract which could be performed by the
Jeffersonville plant, but the Jeffersonville plant would be in
competition with the Wisconsin plant of a competitor. The
Jeffersonville plant had just lost a bidding war with that
competitor over a contract let by a purchaser in Cincinnati.
Speaking of the lost contract, Leidy stated:and for some reason they were able to make it in Wis-consin and ship it to [the customer in] Cincinnati at a
lower price than what we were able to make it in either
Florence [Respondent's plant in Florence, Kentucky] or
in Jeffersonville. So they [the competitor] wound up
with the business [the lost contract], and they were in-
vited to bid on this piece of business [the Kraft con-
tract]. So we knew we had difficulties in being able to
effectively compete, and we wanted that [the potentialKraft] business.For this reason, Leidy testified, he and a group of managersdecided to hold meetings with the Union and the Jefferson-
ville employees.Leidy and the other managers met during the first weekof January with three groups at the Jeffersonville plant: sala-
ried personnel, the Union's business committee, and the bar-
gaining unit employees. Leidy told each group that Respond-
ent had the opportunity to bid for a Kraft Foods contract
which would benefit the Jeffersonville plant, but there were
problems: the competition was fierce and the costs of pro-
duction was high at Jeffersonville. Leidy told the groups that
management at corporate headquarters in Toledo had cut
costs in several areas, including:the shutdown of the Kansas City Technical Center, theconsolidation of those activities, the number of people
that had been cut out in Toledo overall, and that as a
way of doing business to be more competitive, that we
were taking steps to cut costs in all areas.Leidy told the groups that ``we've got a limited time to makethis happen, and we can be more aggressive in our bid if we
think there's reason to believe that we can lower our costs.'' 528DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Leidy was asked and testified on direct examination:Q. Now in your presentations, did you say anythingabout the possibility of the plant closing?A. I said there was that possibility. I don't rememberthe exact language.Gary Boles is Respondent's manager of labor and employ-ees relations. Boles handles contract negotiations and admin-
istrative matters for several of Respondent's plants. James
Rumpel was an employee of the Jeffersonville plant and
president of the Local. On January 5, Boles sent Rumpel a
letter stating:Our current Labor Agreement remains in effectthrough July 19, 1989. However, in line with our recent
discussions concerning the viability of the Jeffersonville
Plant, it is the desire of the Company to immediately
initiate discussions with the Union around issues related
to Contract language, wages and benefits.Boles proposed a meeting on January 10. Rumpel imme-diately replied by letter stating:Although you did not specifically request to reopenour current contract, our membership voted unani-
mously not to do so. However, our membership did
give our Committee the authority to meet with you to
discuss your concerns. In these discussions we expect
[that] you will present documentation to back up your
claims made to our members on January 4, 1989.We look forward to meaningful, honest and frankdiscussions about our welfare and job security.The parties did meet on January 10 in what Respondentcalled an ``informational meeting.'' There were two other of
these informational meetings, on February 28 and March 9,
before ``formal'' negotiations began on June 21 for renewal
of the contract which was to expire on July 19.John Frechette is the vice president in charge of labor rela-tions for Owens-Illinois. Frechette was Respondent's prin-
cipal spokesman at the informational meetings and later
served as Respondent's principal spokesman in the formal
contract renewal negotiations. On direct examination
Frechette was asked what prompted the informational meet-
ings. Frechette replied:The division felt that the plant was getting itself intoa noncompetitive situation relative to the other plants of
the Owens-Brockway operation as well as the outside
world.Frechette was assisted by Boles and the Jeffersonville plantmanager Norman Lilly. The Union was represented at the in-
formational meetings by Charles Chapman, vice president
and International representative of the Union's parent body,
Randy Peterson, another International representative, Rumpel,
and, at the last informational meeting, several members of
the Local's in-plant bargaining committee. Chapman was the
Union's principal spokesman.At the January 10 meeting, Respondent presented theUnion with two documents. The first was an untitled five-
paragraph listing which Frechette described as ``a very broad
outline of the steps needed to increase the flexibility of theCompany and to improve the competitive situation of the Jef-fersonville business.'' The five paragraphs were:1. Revision in the current concept of job classifica-tions to provide a more flexible approach to getting the
work done in a more efficient manner with a higher
consciousness toward quality.2. Revision in the wage rate schedule that will pro-vide for labor costs that are more in line with the mar-
ketplace competition.3. Greater emphasis on job training and performanceaccountability. Qualifications and ability must play a
more significant role in assignment decisions than has
been the case in the past.4. Revise procedures and practices that are not costeffective or are restrictive to an extent that the most ef-
ficient manner of performing the work is prevented.5. Modify programs that establish cost penalties onthe Jefferson Plant that promote additional pay for time
not worked.Frechette also presented the Union with a sheet entitled``Contract Modifications.'' This document was a proposal to
change the 1985±1988 contract, as extended, in several re-
spects including: a requirement that, to receive holiday pay,
an employee scheduled to work a holiday must do so; elimi-
nation of departmental seniority; restrictions on the use of se-
niority in bidding, promotions and recall, making, for the
first time, ability to perform the job a factor; and consolida-
tion of 11 job specific classifications to 4 general ones, and
calling for concomitant wage reductions from 8 cents to
$1.07 for the affected employees. Respondent further pro-
posed that the next collective-bargaining agreement expire on
July 18, 1991.Respondent further presented the Union with a chart thatcompared the wage rates for seven classifications at the Jef-fersonville plant with the wage rates for the same classifica-
tions at nine other of Respondent's plants. The chart listed
the Jeffersonville plant's wages as being much higher than
the other plants.Chapman did not testify. Peterson testified for GeneralCounsel that Frechette presented the above documents stat-
ing:[T]he Company needed these concessions to becomemore competitive, that the Jeffersonville plant, the way
it stood at this time, could not compete [in] the market
because of flexibility, restrictions and the seniority and
the cost factor of the plant, what it cost to put the prod-
uct out.Peterson testified that Chapman asked if the Union gave Re-spondent everything it wanted, would they guarantee that the
plant would stay open. According to Peterson:Mr. Frechette said that it was not the Company's in-tention to close the plant, that they had no intentions
of closing this plant. They wanted this plant to stay
open, that they were going to try to get out and bring
business into this plant, but he could not give us guar-
antees on anything.On direct examination Frechette testified that there wasdiscussion of plant closing, but 529OWENS-BROCKWAY PLASTIC PRODUCTS4Tr. 231, L. 19, is corrected to change ``liability'' to ``viability.''[t]he discussion of the plant closing was simply to theeffect that I had no desire or intent as the Company's
chief spokesman to close Jeffersonville.Frechette further testified that when Chapman asked forguarantees that the plant would remain open:I told them that there was no way that we couldguarantee the future of the plant and the reason for that
was that all of the concessions that we had asked for
couldn't guarantee [the Jeffersonville plant's remaining
open] because the rise and fall of the plant was going
to depend upon the market structure and not upon the
cost structure of the Jeffersonville plant.Frechette testified that the Union replied that they did not be-lieve Respondent's figures, that they would not give up their
seniority rights, and that, if Respondent could not run the
plant at a profit, it should sell it to someone who could.On cross-examination Boles was asked and testified:Q. Now, what happened basically at these [three in-formational] sessions is, is it not, that the Company told
the Union, ``We need some relief on the wages and the
work condition issues in the contract in order to remain
competitive at Jeffersonville.'' That's what the Com-
pany was telling the Union at these discussion meet-
ings, was it not?A. That's correct.
Q. You were tellingÐthe Company was telling theUnion at these meetings that, ``We need concessions on
these issues, that it's essential to improve the situation
at Jeffersonville, that we get these concessions, isn't
that right?''A. We told them that we felt that it was very nec-essary in order to be able to attract additional business.Q. In fact, you told them that it was very necessaryto get those concessions for the Jeffersonville plant to
remain viable, isn't that right?A. Words to that effect.At the January 10 meeting, the Union further asked for in-formation to support Respondent's assertions made at the
sessions. Boles testified that some was then given, and some
was given later. General Counsel does not contend that, at
any point, Respondent unlawfully refused to supply informa-
tion to the Union.At the February 28 informational session the Company re-iterated its need for concessions and, according to the undis-
puted testimony of Peterson, Frechette told the Union:that it was the most costly plant in the system, that weneeded to understand the Company's reasons behind
asking for all these things, and ... Mr. Frechette said,

``You know, the company doesn't have any intention of
closing the plant, but that's what we need these things
for is to try to keep this plant open, to make it more
competitive so it'll be here.''Boles consistently testified:So we did talk about the competitive bid situation; wetalked about the viability4of the plant, and the im-provement that they had shown to that point [in] time,and somewhat rehash the other points that we were
looking to achieve some relief in to make the plant
more competitive.On March 1, Boles sent Rumpel a detailed, multipage pro-posal consistent with the objectives listed in the January 10
presentation.At the March 9 informational meeting, according to Peter-son, Frechette started with ``a little speech'' which included
the statement that ``the Company had no desire to close this
plant.'' Peterson further remembered that Frechette stated
that Jeffersonville was the only 1 of 52 Owens-Illinois plants
which did not have ability coupled with seniority rights in
procedures for bidding, layoffs, etc., and that Jeffersonville
needed to ``get in line'' with the other plants.Boles testified that at the March 9 meeting, Respondentpresented the Union with a document entitled ``Competitive
Situation'' and marked ``Confidential.'' The document lists
Respondent's production costs at the Jeffersonville plant and
compares them with costs incurred by competitors for four
different sizes of plastic bottles. Jeffersonville is higher for
each size bottle. The memorandum concludes:8% GROSSPROFIT
, 1% NETPROFITBASEDONCURRENT
JEFFERSONVILLECOSTSCONCLUSION
Ðwe cannot com-pete on this businessThe second line is bold faced, as well as capitalized.Chapman reviewed the figures and, according to the undis-puted testimony of Frechette, stated that if Respondent was
going to close the Jeffersonville plant, it was going to close
the plant, and there was nothing the Union could do about
it.On June 21, the parties met for formal contract renewalnegotiations. At that meeting, instead of responding to Re-
spondent's requests for wage and seniority concessions, the
Union made many additional demands, including a demand
for a ``substantial wage increase'' and a paid lunch period.
According to the undenied testimony of Peterson, Frechette
became visibly, and audibly, upset, and Frechette made re-
marks including: ``[H]ere we are trying to get concessions at
this plant to make it more competitive, and you're adding
more costs to the most costliest plant in the system.'' The
meeting ended with no agreements on the concessions that
Respondent had demanded.On July 10, the parties met for a second formal negotia-tion. Most of the time was consumed with the union rep-
resentatives' stating that the Union could not understand Re-
spondent's seniority demands and Frechette's responding that
the modifications were necessary for efficiency and, again,
that Jeffersonville was the only 1 of 52 Owens-Illinois plants
that did not consider ability, as well as seniority, in pro-
motions and recall decisions.The parties met again on July 11. Respondent submitteda proposal that continued to demand economic and seniority
concessions, but then sought only a 1-year contract. The
Union refused to grant any concessions and persevered in its
economic demands, including those for substantial wage in-
creases and a paid lunch period.The parties met again on July 17. Respondent dropped itsdemand for a consolidation of classifications, but continued 530DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
5Tr. 148, L. 2, is corrected to change ``without it not'' to ``we.''to insist on wage and seniority concessions. The Union's po-sition remained unchanged.The parties met again on July 18. The Union proposed a2-year contract with 45-cent across-the-board wage increases
in each year, and it made other demands. Respondent pre-
sented its ``Final Proposal'' which called for a dropping of
all union demands, the dropping of all of Respondent's de-
mands, and the payment of a 2-percent (40 hours' pay)
lump-sum payment for all unit employees, and a 1-year ex-
tension of the expiring contract.After a vote by the membership, the union committee ac-cepted this proposal, and the contract immediately went into
effect.Peterson testified that during either the meeting of July 17or 18, the Union5asked if Respondent was going to shut theJeffersonville plant,And the response was either that it's not the Com-pany's intentions to close the plant down, or the Com-
pany does not intend to close the plant down, or the
company has no desire to close it.This testimony was not denied; Frechette testified, withoutcontradiction, that Respondent's representatives never told
the Union that the Jeffersonville plant would close if the con-
cessions were not granted, and they did not tell the Union
that the plant would remain open if the concessions were
granted.3. Announcement of plant closureOn August 29, the in-plant union committee was called tothe office to attend a meeting with Plant Manager Lilly,
Boles, and Leidy. Leidy read the following announcement to
the union committee.We are announcing today the Jeffersonville Plantwill be permanently closed effective October 28, 1989.
This information was provided today to the appropriate
international officers of the International Chemical
Workers Union, the president of Local 728, the Mayor
of Jeffersonville and the state officials required by the
Workers Adjustment and Retraining Notifications Act.We plan to operate two machines until the currentjob requirements have been completed. It is uncertain
at this time, if other customer orders will be available
for the Jeffersonville Plant. In any event, all employees
actively working will receive regular pay and benefits
through the sixty day notice period as required under
plant closing legislation, provided employees work until
released by the Company.The decision to permanently close this plant wasbased on a general weakening of customer orders in the
Midwest coupled with the anticipation of major cus-
tomer conversions to materials that will transfer signifi-
cant orders to our competitors in other geographic mar-
kets. We regret this has happened.During the next few weeks, we will be meeting withlocal state employment officials and private employ-
ment agencies to discuss job opportunities that may beavailable in this area. Information will be provided asit becomes available.....
Questions about specific details can be directed toNorm Lilly.The committee tried to ask several questions; Leidy re-fused to answer them, but Boles did tell the committee that,
if they put their questions in writing, he would answer them.On August 30, Peterson sent Boles a list of questionsabout the plant closing, and Peterson further demanded the
opportunity to bargain over the decision and its effects. Boles
replied:I am responding to your letter of August 20, 1989.As we discussed in our telephone conversation of Sep-
tember 15, 1989, we are prepared to meet with you to
bargain concerning the effects of the closing of the Jef-
fersonville plant on the employees you represent. We
look forward to our meeting with you on September 22,
1989 to begin this process.The Company finds itself in the unfavorable positionof not having sufficient business to fill its production
facilities located in the Midwest. At the time the deci-
sion was made to close the Jeffersonville plant, the
Company's other plants in the Midwest (Chicago, Illi-
nois; Louisville, Kentucky; Cincinnati, Ohio; Florence,
Kentucky; Kansas City, Missouri and Vandalia, Illinois)
had idle machines. Each of these plants, with the excep-
tion of Vandalia, had employees on layoff. Presently,
the situation remains the same.As such, Jeffersonville's location was influential inthe decision to close the plant because of freight costs,
which are paid by the customer, and the desire of cus-
tomers to establish supply relationship with and be sup-
plied by plants located near their facilities that fill the
packages we make. The Company chose to direct its
existing business to these other plants which are more
suitably located to serve our present base of customers.You were advised beginning in January, 1989, of thepossibility that Jeffersonville would not continue to op-
erate. Through our discussions in 1989, you were ad-
vised that concessions were necessary in regard to labor
costs and certain contractual language in order to make
the Jeffersonville plant more competitive, and to be
able to offset part of the location disadvantage.
Throughout this time, however, you were also advised
that even if the Company were granted the concessions
it had requested, the Company could not guarantee that
Jeffersonville would remain open. The decision to close
Jeffersonville did not turn upon labor costs. Had the
concession been granted, the decision to close Jef-
fersonville would not be different, given current busi-
ness conditions. Simply, there is inadequate business in
the Midwest to support Jeffersonville's continued oper-
ation.The decision to close the plant was made August 27,1989 by the senior management of O-I Brockway Plas-
tics Products, Inc. after careful consideration and re-
view of the business available to the Company. The re-
view of its business began June, 1988. The decision did
not involve action by or discussion with the Board of 531OWENS-BROCKWAY PLASTIC PRODUCTS6The grievance was under the preamble, as quoted above. In it theUnion objected only to the failure of Respondent to apply the Jef-
fersonville contract to its Louisville plant (to which some of the pro-
duction was to be transferred), and not to the decision to close the
Jeffersonville plant.Directors and was not made by the Board of Directors.There is no agenda, there are no minutes and there is
no analysis, research or report as requested by your de-
mands No. 3 and 12. If there were, any such document
would be considered confidential. The decision does not
turn on labor costs. The decision does not turn on the
content of the last contract negotiations for contract.
The individuals who bargained with you for the exist-
ing labor contract did not participate in making the de-
cision to close Jeffersonville.Boles closed the letter by offering to meet and bargain aboutthe effects of Respondent's decision to close the Jefferson-
ville plant.On September 26, Peterson sent Boles a list of 13 addi-tional questions stating that the information was necessary
for the purposes of bargaining about the decision and its ef-
fects and necessary for the purpose of processing a grievance
which the Union had filed.6Boles replied by letter dated Oc-tober 10 which attached a series of answers to the September
26 questions. The cover letter concludes:Please also refer to my letter to you of September 19,1989. As we have discussed, the Company does not be-
lieve that the decision to close the Jeffersonville plant
is a mandatory subject of bargaining.In the answers, Boles states that the product line at Jefferson-ville had not been increasing over the preceding 5 years; that
``6±7 percent'' of the Jeffersonville product to be produced
in the future at other locations would be produced at Louis-ville; no employees who are on layoff status at Louisville
would be recalled because of the closing of Jeffersonville;
production at Louisville of products formerly produced at
Jeffersonville began on September 25, 1989; and there is
``essentially no difference'' in freight costs to customers for
products produced in Louisville and Jeffersonville. Boles list-
ed four accounts that had been transferred from Jeffersonville
to Louisville; these four accounts constituted $596,000, or
4.8 percent, of a projected $12,190,000, over the next 12
months, in sales of products formerly produced in Jefferson-
villeÐthe remainder going to other plants owned by Owens-
Illinois. The answers of October 10 also include the state-
ment by Boles:The decision to close Jeffersonville was made Au-gust 27, 1989, by the senior management of O-I
Brockway Plastic Products, Inc. The decision to transfer
business to Louisville was made after that point in time
by those individuals responsible for coordinating pro-
duction scheduling with customer requirements.Finally, Boles told the Union that there was no documenta-tion that formed the basis of the decision to close the Jef-
fersonville plant, no documentation that formed the basis for
the decision to move part of the production to Louisville, no
internally generated communications with respect to the deci-
sions, and, even if there were such documentation, it wouldnot be furnished as Respondent considered such to be con-fidential.Boles testified that production at the Jeffersonville plantceased in early September, and the plant closed in late Octo-
ber, at which time there were 36 unit employees who were
actively employed and 47 employees on layoff.The Jeffersonville plant had operated with 10 blow-mold(as opposed to injection mold) machines to make plastic bot-
tles out of a polyvinylchloride (PVC) compound. Of the 10
machines, 4 were sent to the Louisville plant, 2 to Respond-
ent's Toledo research facility, 2 to Respondent's plant in
Florence, Kentucky, and 2 to Respondent's Harrisonburg,
Virginia plant. Jeffersonville Plant Manager Lilly and three
other supervisors also transferred to Louisville on the closing
of the Jeffersonville plant. After the shutdown of the Jef-
fersonville plant, orders that would have theretofore been
filled there were filled at Respondent's plants at Louisville,
Chicago, Vandalia, and Florence.None other of Respondent's plants has been closed.
Respondent contends that the decision to close the Jef-fersonville plant did not ``turn upon'' labor costs, as that
phrase is used in cases discussed infra. In support of that
contention, Respondent relies on the following testimony.Boles testified that the decision to close the Jeffersonvilleplant was made ``several days'' before the August 29 an-
nouncement. Prior to that time, the Louisville plant had sup-
plied the Colgate-Palmolive Company with PVC-based bot-
tles in such quantities that the Colgate business made up 65
percent of the Louisville production. But in late August,
Colgate told Respondent that it was going to convert to a
type of container that would require another hydrocarbon
base, PET. Neither the Louisville plant, nor any other of Re-
spondent's plants, according to this record, could manufac-
ture containers out of PET.Leidy testified that he and a group of managers, includingTrimble (who did not testify), made the decision to close the
Jeffersonville plant on July 28. Leidy was asked and testi-fied:Q. Okay. What then were all the factors, Mr. Leidy,that contributed to the recommendationÐthe decision to
close down Jeffersonville?A. The overbearing [sic] issue was bottles to run.You know, what have you got that we can manufacture
was the overbearing [sic] issue out of the thing. I
meanÐyou can't keep a plant open if you've got noth-
ing to run out of it. So we had an awful [lot] of costs
sitting there with no way of absorbing, so you've got
to reduce the capacity, and that was the only really log-
ical thing to do.Q. Any other factors that you considered?
A. Well, in the meantime also along with that,Colgate's coming back to it, and that they had made the
conclusion that they were going from PVC into PET.
So thenÐfor surge capacity or anything of that, and
then when they did that, we were going to have excess
machines in Louisville when the transition occurred.
We already had excess machines throughout our system
and we could see with that that we were going to have
them again, unless there was something done to go out
and fill those machines, get orders. 532DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
7``Plant loading'' was defined by Leidy as the percentage of aplant's capacity used by one order.Q. Now why wasn't Louisville taken down then ifthey were going to be in jeopardy as far as Colgate was
concerned?A. Louisville supplied, and has for many years, theJeffersonville Colgate plant. It was the plant of choice
and where we had run it for, I'm not sure how long.
As long, for sure, as I've been involved with it, and be-
yond. They had the relationship, they had the knowl-
edge of how to make it. We had also transferred some
equipment in there such as an automatic case set-up
machines from one of our Owens facilities to be able
to set up cartons automatically, and there was no reason
to transfer the business from one plant to the other, go
through the learning curve in the new plant and then
turn around and understand that we were losing the
business anyway because it was going out of PVC.Q. What's the status of the Colgate business today?
A. Well, we're running Colgate.
Q. In Louisville?
A. On our machines in Louisville. The Colgate peo-ple have ordered their machines. Where they're going
to put them, I'm not sure because also in that was
inhouse manufacturing, so theyÐand then where they
locate those machines, it doesn't matter because we
were told that we would not participate.Q. Do you know when the Colgate business willcompletely dry up?A. It will dry up in about September of this yearÐSeptember of October [1990] is about our best guess.On cross-examination Leidy acknowledged that Colgate's``going from PVC into PET'' was the ``major customer con-
versions'' referred to in the August 29 plant closure an-
nouncement. Leidy's reference to the Louisville plant's sup-
plying the Jeffersonville plant was an apparent reference to
Jeffersonville's doing the ``overflow'' work of the Louisville
plant, or production of work that Louisville could not, from
time to time, handle. Respondent considered the Jefferson-
ville plant to be an ``overflow'' plant because it did such
work regularly for various plants owned by Respondent.Two memoranda that preceded the formal negotiations andthe plant closing are relevant.In a memorandum from Leidy to various company offi-cials dated May 16, or after the informational sessions and
before the formal negotiations, Leidy calls for a meeting of
the officials to discuss Jeffersonville ``plant performance,
present plant loading, potential plant loading, etc.'' The
memorandum states:The agenda will include:1. Plant performance year-to-date
2. Present plant loading7and 60 day forecast3. Business outlook for second half
4. If plant were to shut downwhere would business operate and do we have ca-pacity
can we service the business
profitability of relocated business versus Jefferson-
ville5. Recommendationshutdown or extend
6. Next stepsAfter the first four topics, initials of management staff mem-bers to lead the discussion were listed; after the last two,
``team'' was indicated. Also received in evidence were topic
outlines of discussions at the meeting. Operating advantages
and disadvantages of the Louisville, Vandalia, and Jefferson-
ville plants were listed. One paper entitled ``Continue to Op-
erate Jeffersonville?'' lists as disadvantages of the Jefferson-
ville plant:Location Relative to customers and other PlantsUnionized workforce with high wage rates andfringesRestrictive contract language
Rebuild of Barkum in Louisville.Leidy explained the reference to the unionized work force as:Jeffersonville did have the highest average hourlyrate in any plant that we had, and with their fringes and
what have you, and then the seniority article with flexi-
bility to move people around or out, the people that
could do the job without having excess people wasÐ
the contract was very restricted [sic].The reference ``Barkum'' was handwritten by Leidy. Leidy'stestimonial explanation of this reference was somewhat con-
voluted, but it is clear from the testimony that the note was
an indication that, as early as May 16, Leidy was contem-
plating removing an obsolete ``Barkum'' machine from Lou-
isville and placing one or more of the Jeffersonville plant's
machines there.
The paper concludes:RECOMMENDATIONContinue to operate Jeffersonville at least through
1989
Reduce or eliminate contract disadvantage above
Evaluate PVC outlookÐColgate, Flammables, Envi-
ronmentalAbout the reference to Colgate (the PVC contract served byLouisville), the direct examination of Leidy was:Q. Now, how did the reference to Colgate pertain toJeffersonville?A. The reference to Colgate meant that if that wentto PET, we had considerable excess capacity, excess
machines in that area. More machines than we needed.Q. Okay. So how would that affect Jeffersonville?
A. How would that affect Jeffersonville? Knowingthat that may well happen, then what we would do is
run the leftover business at Louisville, or what was left
when that happened.Another paper presented at the May 16 management meetingshowed that the Jeffersonville plant was operating at a 17.6-
percent gross profit for the year then to date.Received in evidence was a June 23 memorandum fromBoles to Frechette, Leidy, and other management entitled
``Jeffersonville Negotiations Update.'' It includes: 533OWENS-BROCKWAY PLASTIC PRODUCTS8In the industry, customers usually pay shipping costs.In light of our discussions with employees of the Jef-fersonville plant, local union officials, and international
union representatives over the past six months con-
cerning an operation whose future is extremely uncer-
tain without concessionary demands made by the Com-
pany being met, and given the extensive nature of the
Union's list of demands, it goes without saying we are
miles apart in reaching a settlement.B. Analysis and ConclusionsThe complaint alleges that, in violation of Section 8(a)(5)of the Act, Respondent refused to bargain with the Union re-
garding its decision to close the Jeffersonville plant. Re-
spondent admits refusing to bargain about the matter. As its
defenses, Respondent asserts that the decision to close the
Jeffersonville plant was a managerial decision which is not
a mandatory subject of bargaining; alternatively Respondent
contends that, assuming that its actions involved a mandatorysubject of bargaining, the 1983±1985 contract, as extended
on July 18, vested it with the right unilaterally to close the
plant.In Otis Elevator Co., 269 NLRB 891 (1984), the Boardaddressed the issue of whether there is a duty to bargain
when a decision to close or transfer part of a business is
based both on considerations involving the employment rela-
tionship and separate business considerations. In Otis, a man-agement appraisal of employment costs prompted a review of
operations which resulted in the transfer of a research func-
tion from one facility to another. The Board found that, al-
though employment considerations prompted the review, the
decision was based on purely business considerations (obso-
lescence and work duplication of the facility that was aban-
doned). The plurality opinion held (supra at 892):Despite the evident effect on employees, the criticalfactor to a determination whether the decision is subject
to mandatory bargaining is the essence of the decision
itself, i.e., whether it turns upon a change in the nature
or direction of the business, or turns upon labor costs;
not its effect on employees nor a union's ability to offeralternatives. [Emphasis in original.]The Board found that the employer's decision did not turnon labor costs, and therefore dismissed the complaint.Therefore, the primary issue is: Did the decision turn onlabor costs? If so, the decision is a mandatory subject of bar-
gaining, and an employer must secure agreement of the col-
lective-bargaining representative, or bargain to impasse over
the issue, before implementing its decision, unless, as Re-
spondent contends, there is a waiver that precludes the neces-
sity of such bargaining.1. Mandatory subject of bargainingIn the August 29 announcement to the Union committee,Respondent cited as the reasons for the plant closing ``a gen-
eral weakening of customer orders in the midwest coupled
with the anticipation of major customer conversions to mate-
rials that will transfer significant orders to our competitors
... .'' There was no evidence of ``a general weakening of

customer orders in the midwest'' for Respondent or any of
its competitors. Layoffs had occurred at most of Respond-
ent's plants, including Jeffersonville, but there was no evi-dence that further layoffs were contemplated at the time.Also, Leidy admitted that the ``conversion'' referred to in the
announcement was the PVC to PET conversion that Colgate
had decided to make, a decision that would cost the Louis-
ville plant 65 percent of its business. When asked on direct
examination how the loss to the Louisville plant would affect
the Jeffersonville plant, Leidy replied that ``what we would
do is run the leftover business at Louisville, or what was left
when that happened.'' Respondent repeatedly emphasized
that the Jeffersonville plant was only an ``overflow'' plantsince it had no primary contracts of its own. Therefore,
Leidy's answer as to why Jeffersonville had to be closed
when the Louisville plant lost the Colgate business was that
Louisville was going to get Jeffersonville's overflow busi-
ness when the Colgate business was lost. A better example
of circular reasoning can hardly be imagined. At minimum,
this reasoning provides no answer to the obvious question of
why, if the Colgate contract would still have a year to run,
as it did, the Jeffersonville plant was precipitously closed on
the learning of the loss of the Colgate contract by Louisville.
There is no evidence that the Louisville plant had lost any
other business, and presumably there would still be overflow
work to be done by Jeffersonville until October 1990, when
the last Colgate contract is completed.While, as Respondent argues, the future loss of theColgate business by the Louisville plant would tend to exac-
erbate a condition of excess plant capacity, the issue imme-
diately arises: Why was the Jeffersonville plant, and only the
Jeffersonville plant, chosen to be closed? Leidy testified that
Jeffersonville was remote from any of its customers and,
since customers pay shipping costs, closing Jeffersonville and
transferring business elsewhere would save the customer
money; Louisville was not closed because it still had a year's
time left on its contract with Colgate, and Jeffersonville had
no such contract, so Jeffersonville was closed instead of Lou-
isville.However, Leidy testified that the January meetings withthe three groups of plant personnel were called because a
competitor could manufacture and ship to a customer at less
cost to the customer, even though the competitor was much
further away from the purchaser than was the Jeffersonvilleplant.8This factor belies any argument that a reduction intransportation costs was the primary problem. Moreover,
transferring some of the business to Louisville would not
save customers any money, as Boles' October 10 letter to
Peterson acknowledged, because the plants are only 15 miles
apart. Finally, if the transfers of business to the other plants
had lowered costs to customers, Respondent would have ef-
fectuated the transfers of business without going through the
exercise of trying (for 7 months) to secure wage (and senior-
ity) concessions from the Union.Which is to say, the reasons cited for the closing of theJeffersonville plant do not withstand scrutiny.When false reasons are given for an action, logic compelsthe conclusion that the real reason lies elsewhere. Although
in his announcement to the union committee, and in his testi-
mony at trial, Leidy did not admit that labor costs were even
a partial consideration in the decisional process, and although
Boles twice stated in his October 10 letter to Peterson that 534DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
9First National Maintenance Corp. v. NLRB, 452 U.S. 666 (1981).10Leidy acknowledged that the work quality of the Jeffersonvilleplant was very high, and he told the employees so.11On January 10, the Union answered that it agreed to listen be-cause it was concerned about ``our welfare and job security.'' The
letters of January 5 and 10 make it clear that the Union had reason
to think, and did think, that it was being told that there was a direct
relationship between the demanded concessions and the vitality of
the plant. Respondent made no attempt to disabuse the Union of this
impression.the decision did not turn on labor costs, the evidence is thatit did.In Reece Corp., 294 NLRB 448 (1989), the employer op-erated one manufacturing plant in Waltham, Massachusetts,
three others in the United States, and one other in Holland.
During renewal negotiations at Waltham, it sought economic
concessions from the union, contending that its direct labor
costs were too high. The employer was unable to get any of
the concessions it demanded, and signed a contract without
them. Thereafter, expressing concern for the viability for the
Waltham plant, the employer again sought union conces-
sions, citing excess manufacturing capacity and a sharp de-
cline in demand for the product. Again, no agreement was
reached with the union. Without bargaining, the employer
closed the Waltham plant and transferred the unit work, and
about 57 percent of its machinery, to its other plants.As here, the employer in Reece argued that the decisionto close its plant was not a mandatory subject of bargaining
and, alternatively, that the union had waived its right to bar-
gain over the matter. The Board first noted that the decision
to close the Waltham plant was not a decision to terminate
the production involved, but a decision to transfer work to
different plants where it would be done by other employees,
and held that that the decision was a mandatory subject of
bargaining under First National Maintenance9and Otis. In sodoing, the Board reviewed the requests for concessions made
by the employer, both before and after the contract was
signed, and held thatIn light of its bargaining positions, however, it is unrea-sonable for the Respondent now to argue that the deci-
sion turned essentially on factors other than labor costs.In a footnote, the Board specifically noted that the employ-er's concession demands were themselves effective admis-
sions that concessions by the union might negate the neces-
sity of a relocation of the unit work.Unlike Reece, the Board in this case need not rely on con-structive admissions, or even deduce, that there was a direct
relationship between labor costs and plant closure. Respond-
ent's representatives assiduously avoided saying, in haec
verba, that the plant would close if the concessions were not
granted, as Respondent strenuously points out. But such a
categorical statement is not required to find that there was
a causal relationship between the decision to close the Jef-
fersonville plant and the labor costs of that plant. Before, and
at trial, Respondent's representatives made it clear that labor
costs were the determining factor in the prognosis of the
plant's vitality.When asked why the management had decided, in January,to go to the plant and meet with the employees and the
Union, Leidy answered that ``for some reason'' a competitorhad been able to manufacture and ship at lower cost, even
though the competitor was further away from Jeffersonville.
That ``some reason'' was labor costs; there was simply no
other reason for talking to the employees and the Union
about the situation.10Then, as he admitted, when Leidy wentto the plant to talk to the employees, he told them that
``there was that possibility'' that the plant would close, al-though he denied remembering ``the exact language'' of hisstatement.In his January 5 letter requesting early negotiations, Bolesexpressly stated that ``viability of the Jeffersonville plant''
was the reason for management's request for discussions of
wages and benefits.11Additionally, on direct and cross-ex-amination, admitted that Respondent told the Union in the in-
formational meetings that the concessions were necessary for
the viability of the Jeffersonville plant.Immediately thereafter, in the first ``informational'' ses-sion on January 10, and continuing through the penultimate
``formal'' session in July, Respondent demanded labor cost
concessions while, at the same time, expressing concerns for
the Jeffersonville plant's vitality. Respondent's representa-
tives repeatedly referred to the Jeffersonville plant as the
most costly in the Owens-Illinois system. This cost factor,
the Union was repeatedly told, was the labor cost factor, and
it was placing the Jeffersonville plant in a mortal state be-
cause of the ``competitive factor.Frechette testified that the reason for the request for theearly negotiation (``informational'') meetings was to tell the
Union that the Jeffersonville plant was becoming ``non-
competitive.'' In the January 10 presentation, the Union was
told that there was required:Revision in the wage rate schedule that will provide forlabor costs that are more in line with the marketplacecompetition. [Emphasis added.]Respondent necessarily lumped together its references to``marketplace competition'' and ``labor costs'' to make it
clear that competition was the problem and labor costs were
the solution (and not some considerations of geography or
the production capacity of other plants in the Midwest).The Union was told in the ``confidential'' memorandumpresented at the March 9 meeting that costs, meaning only
labor costs, were the problem; that memorandum recited, in
capitals and bold face, that the Jeffersonville plant was mak-
ing only a 1-percent net profit because of ``current Jefferson-
ville costs'' and that Respondent had concluded that ``we
cannot compete on this business.''While Respondent's representatives never told the Unionthat the plant would stay open if the concessions were grant-
ed, only Frechette ventured to testify that he told the Union
that other elements may be the determining factor. Frechette
testified that, at the January 10 meeting, he told the Union
that ``the rise and fall of the plant was going to depend upon
the market structure and not upon the cost structure of the
Jeffersonville plant.'' However, Peterson testified that
Frechette told the Union that the Company ``could not com-
pete in the market because of ... the cost factor of the

plant, what it cost to put the product out.'' If Frechette's tes-
timony were true, there would have been no point in Re-
spondent's requesting the meeting in the first place. The par-
ties were there, and everybody knew they were there, to talk 535OWENS-BROCKWAY PLASTIC PRODUCTS12Member Johansen dissented because he found that the manage-ment-rights clause, coupled with a severance pay clause, constituted
the relevant waiver. In that case, the management-rights clause was
much broader than that here, and the severance pay clause had been
invoked to provide over $1 million in pay to the unit employees.13Park-Ohio Industries, 257 NLRB 413 (1981), enfd. 702 F.2d624 (6th Cir. 1983).14See Fibreboard Corp. v. NLRB, 379 U.S. 203, 215±216 (1964).about ``the cost factor of the plant, what it cost to put theproduct out''; and the ``cost'' factor they were there to talk
about was the ``labor cost'' factor, the only one over which
the Union had control. I credit Peterson.Additionally, the clear thrust of the May 16 internalmemoranda was that the peril to the plant was ``Unionized
workforce with high wage and fringes ... restrictive con-

tract language,'' and not anything else. Indeed, one of the
stated problems with closing the Jeffersonville plant was
``where would business operate and do we have capacity.''Finally, the management's June 23 ``Jeffersonville Nego-tiations Update'' plainly stated that the Jeffersonville plant
was ``an operation whose future is extremely uncertain with-
out concessionary demands made by the Company being
met.''All of which is to say, Respondent's representatives be-lieved, and they told the Union that they believed, that com-
petition was a threat to the plant, and the threat could be al-
leviated by the reduction of labor costs, and only by the re-
duction of labor costs.In this posture, as in Reece, it must be concluded that itis unreasonable to say, post hoc, that Respondent's decision
turned essentially on factors other than labor costs. There-
fore, there are no distinguishing factors between this case
and Reece.Accordingly, I find and conclude that the decision to closethe Jeffersonville plant turned on labor costs and, therefore,
was a mandatory subject of bargaining, and that Respondent
had a duty to bargain over the decision, unless the Union
waived its right to demand such bargaining.2. WaiverTo be effective, a waiver of a statutory right must be``clear and unmistakable.'' Metropolitan Edison Co. v.NLRB, 460 U.S. 693, 708 (1983). Respondent's brief, page35, quotes the preamble of the contract and argues:In addition, the Management Rights clause provides,in pertinent part, that the Respondent has the right to
decrease operations at Jeffersonville and to relieve em-
ployees from duty because of lack of work. Read to-
gether, the [preamble] and the Management Rights
clause establish that Respondent had the authority to
make the decision to close the Jeffersonville plant and
to transfer the work elsewhere. The only restriction on
this right pertains to the conditions that will apply once
the decision is made. The authority to make the deci-
sion, however, clearly remains with the Employer.The preamble does nothing more than state that the con-tract will be applied to a new plant if one in the area is ac-
quired. Moreover, the Board in Reece rejected an attempt tocreate such a right to close a plant and distribute the busi-
ness, and the unit work, among other of an employer's
plants. The Board noted that the management-rights clause
before it did not ``addresses the situation in which produc-
tion and equipment are not permanently discontinued or sold,
but rather are transferred elsewhere.'' In the absence of lan-
guage giving the employer the right to take such action, theBoard, Member Johansen dissenting,12refused to find a``clear and unmistakable'' waiver of the union's right to bar-
gain, as required by Metropolitan Edison. There was no suchmanagement right in the contract between the parties here,
either.Respondent additionally argues that the Union's failure toobject to a previous transfer of work (to Respondent's Cin-
cinnati plant) establishes a permanent waiver of the Union's
right to object to such transfers. Such an argument was spe-
cifically rejected in Litton Systems, 283 NLRB 973 (1987),enf. denied 868 F.2d 854 (6th Cir. 1989). Moreover, there
is no evidence that, in the previous transfer, the Union was
presented with a fait accompli, as here, and that there was
no bargaining over the decision.Therefore, as the management-rights clause on which Re-spondent relies also contains no explicit right to transfer the
unit work to other plants and to close the Jeffersonville plant,
and there is no other basis to find a clear and unmistakable
waiver of the Union's right to bargain over Respondent's de-
cision to close the Jeffersonville plant, I find and conclude
that there was no such waiver.ConclusionI conclude, therefore, that by refusing to bargain collec-tively and in good faith with the Union concerning the deci-
sion to close the Jeffersonville plant, and to relocate unit
work permanently to other of its plants, Respondent has en-
gaged in unfair labor practices affecting commerce within the
meaning of Section 8(a)(5) and (1) and Section 2(6) and (7)
of the Act.THEREMEDYThe usual remedy for failing to bargain about a decisionto close a facility and transfer work elsewhere is an order to
require the employer to restore the status quo ante, to bargain
about the decision, and to reinstate and make whole the em-
ployees who lost jobs as a result of the unlawful conduct.13If, however, such an order would be unduly burdensome, res-
toration of the status quo ante will not be required.14Appar-ently, the administrative investigation satisfied General Coun-
sel that this case falls in the latter category, as the complaint
asks only the following remedy:Offer the Jeffersonville, Indiana, employees imme-diate and full reinstatement to their former jobs or, if
those jobs no longer exist, to substantially equivalent
positions at the other plants where the bargaining unit
work has been relocated, with necessary traveling and
moving expenses for them and their families and their
household effects, without prejudice to their seniority or
any other rights or privileges previously enjoyed, dis-
missing, if necessary, any persons hired after the clos-
ing of the Jeffersonville plant. If there are not a suffi- 536DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
15If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.16If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of theNational Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''cient number of jobs for all the employees to be offeredreinstatement, the Respondent shall place the names of
those for whom jobs are not available on a preferential
list in the order of their seniority, and thereafter offer
them reinstatement before other persons are hired. Em-
ployees offered reinstatement shall be allowed a reason-
able period of time for accepting such offers. Also, Re-
spondent shall make whole the Jeffersonville, Indiana,
employees by paying them what they would have nor-
mally earned from the date[s] of their termination[s] to
the date of the offer[s] of reinstatement or, for the em-
ployees who decide not to relocate, until the date[s]
they secure substantially equivalent employment with
other employers.This remedy, as also requested in the brief (p. 19), essen-tially tracks the remedy ordered in Reece, where, unlike here,the issue of burden was litigated. Since the matter was not
litigated, I can do no more than order the requested remedy.Backpay shall be based on the earnings that employeesnormally would have received during the applicable period,
less any net interim earnings, and shall be computed in the
manner set forth in F.W. Woolworth Co
., 90 NLRB 289(1950), with interest computed in the manner set forth in
New Horizons for the Retarded, 283 NLRB 1173 (1987).On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended15ORDERThe Respondent, Owens-Brockway Plastic Products, Inc.,Jeffersonville, Indiana, its officers, agents, successors, andassigns, shall1. Cease and desist from
(a) Refusing to bargain collectively and in good faith withInternational Chemical Workers Union, AFL±CIO, Local No.
728 as the exclusive representative of its employees in the
appropriate unit, as set forth below, concerning the decision
to close the Jeffersonville, Indiana plant and to relocate work
permanently to its other plants. The appropriate unit is:All production, maintenance, shipping and receivingemployees employed at Respondent's Jeffersonville, In-
diana facility, but excluding quality control employees,
office clerical employees, guards, professional employ-
ees and supervisors as defined in the Act.(b) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Offer the Jeffersonville plant unit employees immediateand full reinstatement to their former jobs or, if those jobs
no longer exist, to substantially equivalent positions, at the
other plants where the bargaining unit work has been relo-
cated, with necessary traveling and moving expenses for
them and their families and their household effects, withoutprejudice to their seniority or any other rights or privilegespreviously enjoyed, dismissing, if necessary, any persons
hired after the closing of the Jeffersonville plant. If there are
not a sufficient number of jobs for all the employees to be
offered reinstatement, the Respondent shall place the names
of those for whom jobs are not available on a preferential
list in the order of their seniority, and thereafter offer them
reinstatement before other persons are hired. Employees of-
fered reinstatement shall be allowed a reasonable period of
time for accepting such offers.(b) Make the Jeffersonville plant employees whole for anyloss of earnings and other benefits suffered in the manner set
forth in the remedy section of this decision.(c) Preserve and, on request, make available to the Boardor its agents for examination and copying, all payroll records,
social security payment records, timecards, personnel records
and reports, and all other records necessary to analyze the
amount of backpay due under the terms of this Order.(d) Mail a copy of the attached notice marked ``Appen-dix''16to each of the Respondent's employees who were em-ployed at the Jeffersonville plant in the appropriate unit who
were terminated or laid off as a result of the plant closure
and transfer of work. The copies, on forms provided by the
Regional Director for Region 9, shall be mailed after being
signed by Respondent's authorized representative.(e) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.WEWILLNOT
refuse to bargain collectively and in goodfaith with International Chemical Workers Union, AFL±CIO,
Local No. 728 as the exclusive representative of our employ-
ees in the appropriate unit, as set forth below, concerning the
decision to close our Jeffersonville, Indiana plant and to relo-
cate work permanently to our other plants. The appropriate
unit is:All production, maintenance, shipping and receivingemployees employed at our Jeffersonville, Indiana facil-
ity, but excluding quality control employees, office
clerical employees, guards, professional employees and
supervisors as defined in the Act.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce you in the exercise of the rights guaran-
teed you by Section 7 of the Act. 537OWENS-BROCKWAY PLASTIC PRODUCTS1303 NLRB 386.WEWILL
offer the Jeffersonville plant employees, whowere employed in the above appropriate unit, immediate and
full reinstatement to their former jobs or, if those jobs no
longer exist, to substantially equivalent positions, at the other
plants where the bargaining unit work has been relocated
with necessary traveling and moving expenses for them and
their families and their household effects, without prejudice
to their seniority or any other rights or privileges previously
enjoyed, dismissing, if necessary, any persons hired after the
closing of the Jeffersonville plant. If there are not a sufficient
number of jobs for all the employees to be offered reinstate-
ment, we shall place the names of those for whom jobs are
not available on a preferential list in the order of their senior-
ity at the Jeffersonville plant and thereafter offer them rein-
statement before other persons are hired. Employees offered
reinstatement shall be allowed a reasonable period of time
for accepting such offers.WEWILL
make the Jeffersonville plant unit employeeswhole, with interest, for any loss of earnings and other bene-
fits they have suffered.OWENS-BROCKWAYPLASTICPRODUCTS, INC.David L. Ness, Esq., for the General Counsel.R. Jeffrey Bixler, Esq., of Toledo, Ohio, with Margaret J.Lockhart, Esq. (Cooper, Straub, Walinski & Cramer), ofToledo, Ohio, on brief, for the Respondent.Alton D. Priddy, Esq., of Louisville, Kentucky, for theCharging Party.SUPPLEMENTAL DECISIONSTATEMENTOFTHE
CASEDAVIDL. EVANS, Administrative Law Judge. The originaladministrative law judge's decision (ALJD) in this caseissued on June 15, 1990. The Respondent filed exceptions
and a supporting brief.On June 14, 1991, while the ALJD was pending review,the National Labor Relations Board (the Board) issued Du-buque Packing Co.,1in which it announced a new test foranalyzing whether an employer's decision to relocate unit
work is a mandatory subject of bargaining. The issue ad-
dressed by the Board in Dubuque is also raised in the instantproceeding. Accordingly, on September 30, 1991, the Board
afforded the parties an opportunity to submit statements of
position on this issue in light of the Board's decision in Du-buque.In its position statement, the Respondent requested the op-portunity, in light of the new standard established in Du-buque, to establish that the Union could not have offeredconcessions that would have changed the decision to relocate
the unit work.By Order dated December 31, 1991, the Board granted Re-spondent's request and remanded the proceeding to me ``for
the limited purpose of receiving further evidence on the con-
cession issue in light of Dubuque.''A hearing pursuant to the Board's Order was conducted onMarch 16, 1992, at Louisville, Kentucky. At the remand
hearing Respondent adduced the testimony of Dale W.
Leidy, director of manufacturing and engineering for the
plastic products division of Respondent. Leidy testified, in
general and conclusionary terms, that market considerations
would have made it impossible for Respondent to act any
differently than it did (as described in the ALJD).On the concession issue involved here, the Board's deci-sion in Dubuque offers little guidance regarding what evi-dence might rebut General Counsel's prima facie case. How-
ever, the law assuredly requires more than the bare testimony
of a witness such as Leidy. This is especially true where
such ``evidence,'' and more, has already been found to be
false and misleading, as it was in the ALJD.Accordingly, I adhere to my original decision and rec-ommended Order.